IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-25,679-37


                            IN RE ARTHUR DAVID LOWE, Relator


                       ON APPLICATION FOR A WRIT OF MANDAMUS
                       CAUSE NO. 1025 IN THE 110TH DISTRICT COURT
                                FROM BRISCOE COUNTY


         Per curiam.

                                              ORDER


         Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he is assisting his fellow prisoner, Rene R. Leal, to

prepare an Article 11.07 application for a writ of habeas corpus. Johnson v. Avery, 393 U.S. 483

(1969). He alleges that the District Clerk of Briscoe County has requested that relator be restricted

from sending or receiving any mail to or from the District Clerk, including legal mail and mail

relating to the purchase of court documents. In re Bonilla, 424 S.W.3d 528, 533 (Tex. Crim. App.

2014).

         Relator includes a document purporting to be an internal TDCJ “Negative Mail” letter
                                                                                                   2

informing relator and the mailroom supervisor on his prison unit that “Bena Hester, Briscoe County

and District Clerk has been placed on your negative mailing list at her request. You will not be

allowed to send or receive mail from this individual.”

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Briscoe

County, is ordered to file a response addressing whether she requested that Relator be barred from

corresponding with her office. If so, her response should include the rationale for this request and

include any supporting documents, as necessary.

       Texas Department of Criminal Justice’s Office of the General Counsel is ordered to file a

response to Relator’s claims and its policies applicable to, among other things, “Negative Mail” and

legal mail.

       Such responses shall be submitted within 30 days of the date of this order.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Office of

General Counsel, and Rene Ramiro Leal, TDCJ #00754733.



Filed: July 24, 2019
Do not publish